In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-15-00211-CR


                                 DAVID LEE STONE, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 47th District Court
                                       Potter County, Texas
                   Trial Court No. 67,842-A, Honorable Dan L. Schaap, Presiding

                                         November 18, 2015

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       David Lee Stone, appellant, appeals his conviction for injury to a child. Appellant

pled guilty without the benefit of a plea agreement. Testimony was heard by the trial

court and punishment was assessed at twenty years in prison. Appellant’s counsel has

filed a motion to withdraw, together with an Anders1 brief, wherein he certifies that, after

diligently searching the record, he has concluded that the appeal is without merit. Along

with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s

       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
belief that there was no reversible error and of appellant’s right to file a pro se response.

So too did he represent that the appellate record was provided to appellant. By letter

dated October 13, 2015, this court also notified appellant of his right to file his own brief

or response by November 12, 2015, if he wished to do so. To date, no response has

been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal which involved prosecutorial misconduct.

However, he then explained why the issue lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                                 Brian Quinn
                                                                 Chief Justice




       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    2